MEMO OPINION
PEB CUBIAM:
Baymond E. Fuchs, an inmate of the Montana State Prison, appearing pro se, filed with this- Court an application for a writ of habeas corpus.
In his petition he cites sections of our criminal code dealing with the use of force in defense of property, the right of private persons to make an arrest, carrying a deadly weapon with intent to assault, discharge for one held without probable cause, competency of husband and wife as a witness and inadequacy of counsel.
The allegations contained in the application are similar to those of a prior application of the petitioner filed with this *162Court on March 2, 1970. Specific facts in the prior application are inconsistent with facts stated in the present application, and some of the allegations are framed in general terms and contain no specific facts upon which this Court could act. By our opinion of March 2, 1970, appearing in 154 Mont. 515, 466 P.2d 81, we refused to issue a writ because of our inability to give credence to petitioner’s complaints on the basis that he refused to cooperate with legal and psychiatric help provided him. Again we cannot give credence to petitioner’s contentions both on the grounds stated in the prior opinion and on the ground of the patent inconsistency of facts stated by the petitioner in the two applications.
The writ sought is refused and the proceeding is dismissed.